Title: John Mitchell to Thomas Jefferson, 26 February 1810
From: Mitchell, John
To: Jefferson, Thomas


          
            
              Sir
               
                     State of Maryld Charles County, Durham Parish 
                     February the 26th 1810
            
            An Old revolutionary officer who embarked in his Country’s cause early in the year 1776, in the seventeenth year of his age, & who continued in actual and active service ’till the Army was disbanded, and our Independence established, presumes to address you—he hopes & trust he will not be unheard or disregarded— The enclosed Address to the Citizens of the first Electorial District of Maryld will prove that he was a decided friend & supporter of the then Administration—he also did previous thereto risk his life in support of Mr Jeffersons private Character, which was shamefuly Vilified & traduced by an old Brother Officer now no more, (Majr Jones)—Soon after peace took place, he married,—he has now five Children Living, one only is provided for— 
		  a few years ago, wishing and desirious of providing a support & home for his Wife, and his other four Children, he purchased a Plantation which was offered for Sale in the Neighbourhood on good terms, and such as I 
                  he was sure he could comply with, without distress to himself or his family, he would have done it if it had not been for the villinous conduct of a Commission Merchant in Baltimore, a relation, and in whom he put the greatest confidence in, swindelled him out of about 2000 dollars, the circumstance is this—to make the last payment due on the Land,
			 he shipped to this man (Walter Muschell) a quantity of Tobo to sell for him, he (Muschell) sold it to himself—shipped it to Holland, the Vessel and Cargo lost, became Insolvent—petitioned for an Act of Insolvency which was granted,—
                  In consequence of
			 which, he was sued for the Ballance, judgment rendered, up to the amount
			 of twelve hundred pounds Debt, Interest & Cost, Maryland Currency—the money must be raised by March Court next, which commences on the 3d 
                  Mony 
                  Monay 
                  Monday—or all his property will be sacrificed & himself and Family reduced to poverty in his old Age, now past manual labour,—without the friendly interposition of Mr Jefferson, he has no prospect of raising the Money in so short a period,—He pledges his honor that if it shoud be convenient to Mr Jefferson to Assist him, he will reimburse the money in a year, and further to secure him, he will give him (as 
                  if required) a Mortgage or Bill of sale of all his property, a schedule of which is hereunto annexed, Besides his Wife—two lovely Daughters—2 promising Boys & himself will rise up and call him Blessed
            John
              Mitchell
          
          
            A faithfull Schedule of his Property—
            The Tract of Land whereon he now lives call’d Holly Spring resurvery containing 732 Acres 2 other Small tracts containing about 90 Acres—these lands he has a fee simple—706½ Acres life Estate in only—betwenty 
                     betwen Twenty five & 30 likely Country born slaves—none of them over 35 or 36 years of age Men, Women & Children a very good Stock of every description on his plantation &C.
            
              
                     J M—
            
          
        